DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.
Status of the Claims
3.	This action is in response to papers filed 13 September 2022 in which claims 1 and 19 were amended, no claims were canceled, and no new claims were added. 
All previous rejections not reiterated below are withdrawn in view of the amendments.
	Claims 1, 3-8, 19-21, 23, 25, and 34-35 are under prosecution.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 3-7, 19-21, 23, 25, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Macevicz (U.S. Patent Application Publication No. US 2005/0250147 A1, published 10 November 2005) and Tanabe et al (U.S. Patent Application Publication No. US 2014/0339444 A1, published 20 November 2014). 
	Regarding claim 1, Macevicz teaches a method comprising exposing a sample, which comprises a plurality of target sequences (i.e., polynucleotides in a population) to a set (i.e., pluralities) of probes, wherein each target is has as a set (i.e., plurality) of probes thereto, and wherein each probe for each target binds a target sequence and has a different oligonucleotide tag (paragraph 0010).  Macevicz also teaches each probe, which is a padlock or molecular inversion probe (paragraph 0062) has a plurality of complementary sequences (e.g., 316 and 318) to the target sequence along with the distinct tag sequence 310 (Abstract; see also Figure 3 and paragraph 0063).  The target nucleic acid sequences are bound to the probes so that at least a portion of the target sequences are hybridized to the probes, and the tag sequences are used to immobilize the targets to an array of complementary tag sequences (Abstract and paragraph 0058).  Macevicz also teach using scanning circuitry, in the form of a confocal scanner (paragraph 0068), and the different locations associated with the target signal, to measure the number (i.e., amounts) of the plurality of the targets in the sample.  Macevicz also teaches using information indicative of the tag sequences; namely, comparing the number of sites generating signals based on a specifically hybridized tag (paragraph 0011), and that the method has the added advantage of providing signals proportional to the relative amount of each target in a population (paragraph 0009).  Thus, Macevicz teaches the known techniques discussed above.
	Macevicz teaches counting the tags (paragraph 0003), as well as distinguishing those locations on the substrate (i.e., microarray) that have signals from those that do not (paragraph 0038); thus, the presence and absence of targets is assessed, which is a binary assessment as discussed on page 4 of the instant specification.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding assessing a “binary” value (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111).
Macevicz does not teach that the assessment is based on a threshold value or summing the binary values.
However, Tanabe teaches methods wherein an array of particles, in the form of a microplate having wells, is analyzed (paragraph 0087).  The particles comprise nucleic acids (paragraph 0053), and the analysis comprises forming a binary assessment, in the form of determining the presence or absence of the nucleic acid (i.e., particle; paragraphs 0148).  Tanabe further teaches counting the signals based on a binary assessment (i.e., their presence or absence) summing (i.e., counting) he binary values (i.e., particle signals), and forming a target count score, in the form of a computed concentration (paragraph 0148).  Tanabe also teaches using a threshold value that corrects for noise (paragraph 0155), in the form of background noise (paragraphs 0099), and that the methods have the added advantage of improved detection sensitivity (paragraph 0170).  Thus, Tanabe teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Macevicz and Tanabe to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of providing signals proportional to the relative amount of each target in a population as explicitly taught by Macevicz (paragraph 0009) and the added advantage of improved detection sensitivity) as explicitly taught by Tanabe (paragraph 0170).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Macevicz and Tanabe could have been combined with predictable results because the known techniques of Macevicz and Tanabe predictably result in steps useful in the detection of nucleic acids.
Regarding claim 3, the method of claim 1 is discussed above.   
With respect to the plateau stage, Macevicz also teaches assessing the number at a plateau stage of a reaction process associated with the target sequence bound to the probes; namely, increased stringency, including elevating the temperature, is used for binding (paragraph 0027). Increased stringency results in optimal binding, which is a plateau of the number of bound probes.  
Alternatively, it is noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Thus, assessing the number of target sequences at a plateau stage of a reaction process alternatively merely represents routine optimization of the binding of the probes to the targets.  
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claim 4, the method of claim 1 is discussed above.  Macevicz also teaches determining a concentration of at least one of the target sequences based on the counting (i.e., comparing) the number of hybridization sites generating signals from a specifically hybridized tag sequence (i.e., to the complementary tag sequence on the substrate) using a digital readout (paragraphs 0011 and 0045), wherein the readout is digital, based on fluorescence signal intensities (paragraph 0038), wherein the intensities are measured using a scanner and software (i.e., the claimed processing circuitry; paragraph 0068). 
Tanabe also teaches detection of fluorescence intensity (paragraph 0117) and determination of concentration (paragraph 0148). 
Thus, it would have been obvious to have determined target concentrations based on the number (i.e., target count score) of different tag sequences bound to the complementary sequences on the substrate using the software on processing circuitry to meet the claimed limitations.
Alternatively, it is noted that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  See MPEP 2144.04 [R-1] III. 
Thus, counting and determining a concentration using processing circuitry merely represents automation of a manual calculation.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 23, the method of claim 1 is discussed above.  Macevicz teaches the scanner circuitry is configured and arranged to capture fluorescent signal intensities indicative of tag sequences bound to the different locations on the substrate (i.e., via the tag complements), as well as assessing using processing circuitry, in the form of the software and the scanner (paragraph 0068), and providing a digital output for each the different locations using the captured signal intensity, wherein the information is indicative of the different locations and tag sequences (paragraphs 0038 and 0068).  
Tanabe also teaches detection of fluorescence intensity (paragraph 0117).
Thus, it would have been obvious to use the software on processing circuitry to meet the claimed limitations.
Alternatively, it is reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Thus, using processing circuitry merely represents automation of a manual calculation.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record..  
Regarding claim 5, the method of claim 23 is discussed above.  Macevicz teaches capturing fluorescent signal intensities indicative of the tag sequences bound to the substrate and counting the number of different tag sequences captured on the substrate based on the intensities (paragraph 0038).  Tanabe also teaches counting (paragraph 0148).
Regarding claim 6, the method of claim 1 is discussed above. Macevicz teaches the desirability of using hybridization-based assays using tags the measure copy number variation based on the digital readout of the measurements (paragraph 0008; see also paragraph 0004).  Tanabe also teaches counting (paragraph 0148).Thus, it would have been obvious to have determined copy number based on the number (i.e., counting) of different tag sequences bound to the tag complements on the substrate.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 7, the method of claim 1 is discussed above.  Macevicz teaches each different location on the substrate includes a different complementary tag sequence configured to bind one of the different tag sequences; i.e., an addressable array having a one-to-one corresponds between the sequence of the tag and the spatial location of the array substrate (paragraph 0019 and Abstract). Macevicz further teaches reading the fluorescence intensity signal of each hybridization site on the microarray, and counting the numbers and values from the array (paragraph 0038), and that the quantities of the target polynucleotides are measured (paragraph 0055). The measurement is done using the fluorescent signal intensities captured by the scanning circuitry (paragraphs 0038 and 0068). Tanabe also teaches counting (paragraph 0148) and detection of fluorescence intensity (paragraph 0117).
Thus, it would have been obvious to increase the measured quantity (i.e., target score count of claim 7) based on summing the signals present for a particular target based on the number of tag locations associated with each target via hybridization to the tag complements. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.  
Regarding claim 19, Macevicz teaches a method comprising exposing a sample, which comprises a plurality of target sequences (i.e., polynucleotides in a population) to a set (i.e., pluralities) of probes, wherein each target is has as a set (i.e., plurality) of probes thereto, and wherein each probe for each target binds a target sequence and has a different oligonucleotide tag (paragraph 0010).  Macevicz also teaches each probe, which is a padlock or molecular inversion probe (paragraph 0062) has a plurality of complementary sequences (e.g., 316 and 318) to the target sequence along with the distinct tag sequence 310 (Abstract; see also Figure 3 and paragraph 0063).  The number of tag sequences is between 10 and 10000; i.e., 10000 tags spread out over probes for 50 targets (paragraph 0055).  The target nucleic acid sequences are bound to the probes so that at least a portion of the target sequences are hybridized to the probes, and the tag sequences are used to immobilize the targets to an array of complementary tag sequences (Abstract and paragraph 0058).  Macevicz also teach using scanning circuitry, in the form of a confocal scanner (paragraph 0068), and the different locations associated with the target signal, to measure the number (i.e., amounts) of the plurality of the targets in the sample.  Macevicz also teaches using information indicative of the tag sequences; namely, comparing the number of sites generating signals based on a specifically hybridized tag (paragraph 0011), and that the method has the added advantage of providing signals proportional to the relative amount of each target in a population (paragraph 0009).  Thus, Macevicz teaches the known techniques discussed above.
	Macevicz teaches counting the tags (paragraph 0003), as well as distinguishing those locations on the substrate (i.e., microarray) that have signals from those that do not (paragraph 0038); thus, the presence and absence of targets is assessed, which is a binary assessment as discussed on page 4 of the instant specification.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding assessing a “binary” value.
Macevicz does not teach that the assessment is based on a threshold value or summing the binary values.
However, Tanabe teaches methods wherein an array of particles, in the form of a microplate having wells, is analyzed (paragraph 0087).  The particles comprise nucleic acids (paragraph 0053), and the analysis comprises forming a binary assessment, in the form of determining the presence or absence of the nucleic acid (i.e., particle; paragraphs 0148).  Tanabe further teaches counting the signals based on a binary assessment (i.e., their presence or absence) summing (i.e., counting) he binary values (i.e., particle signals), and forming a target count score, in the form of a computed concentration (paragraph 0148).  Tanabe also teaches using a threshold value that corrects for noise (paragraph 0155), in the form of background noise (paragraphs 0099), and that the methods have the added advantage of improved detection sensitivity (paragraph 0170).  Thus, Tanabe teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Macevicz and Tanabe to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of providing signals proportional to the relative amount of each target in a population as explicitly taught by Macevicz (paragraph 0009) and the added advantage of improved detection sensitivity) as explicitly taught by Tanabe (paragraph 0170).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Macevicz and Tanabe could have been combined with predictable results because the known techniques of Macevicz and Tanabe predictably result in steps useful in the detection of nucleic acids.
	Regarding claim 20, the method of claim 1 is discussed above.  Macevicz teaches forming the bound targets by binding the probes to the targets via hybridization, increasing the number of bound targets by amplifying to provide amplified tags (paragraphs 0010-0011, and 0063, and Figure 3).
Regarding claim 21, the method of claim 20 is discussed above.  Macevicz reach removing sequences not bound to the probes; i.e., via a stringent wash to remove mismatches (paragraph 0060).   
Regarding claim 25, the method of claim 1 is discussed above.  Macevicz teaches assessing at least 10 different (i.e., 50 different) targets (paragraph 0055).  
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant of and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.  
	 Regarding claim 34, the method of claim 20 is discussed above.  Macevicz teaches PCR amplification (paragraph 0049).
Regarding claim 35, the method of claim 1 is discussed above.  Macevicz teaches a microarray wherein there are at least ten (i.e., 50) target sequences, and that there are 10,000 tag complements with 200 probes specific for each target (paragraph 0055).  Thus, there are 50 sets of 200 probes for the 50 target sequences. 
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant of and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Macevicz (U.S. Patent Application Publication No. US 2005/0250147 A1, published 10 November 2005) and Tanabe et al (U.S. Patent Application Publication No. US 2014/0339444 A1, published 20 November 2014) as applied to claim 1 above, and further in view of Verweij (U.S. Patent Application Publication No. US 2014/0030261 A1, published 30 January 2014).
It is noted that while claim 3 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 3, the method of claim 1 is discussed above in Section 6.
Neither Macevicz nor Tanabe specifically teach detection of plateaus (e.g., peak expression of a gene).
	However, Verweij teaches a method wherein expression levels are preferably measured at the peak gene response, which has the added advantage of allowing measurement of gene response to a treatment with an agent (paragraph 0128).
Thus, Verweij teaches the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Macevicz and Tanabe with the teachings of Verweij to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in methods having the added advantage of allowing measurement of the response of a gene to a treatment as explicitly taught by Verweij (paragraph 0128).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Verweij could have been applied to the method of Macevicz and Tanabe with predictable results because the known techniques of Verweij predictably result in methods useful for analyzing gene expression.
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Macevicz (U.S. Patent Application Publication No. US 2005/0250147 A1, published 10 November 2005) and Tanabe et al (U.S. Patent Application Publication No. US 2014/0339444 A1, published 20 November 2014) as applied to claim 1 above, and further in view of Alarcon et al (U.S. Patent Application Publication No. US 2015/0024952 A1, published 22 January 2015).
	Regarding claim 8, the method of claim 1 is discussed above in Section 6.
Macevicz teaches determining a concentration of at least one of the target sequences based on the counting (i.e., comparing) the number of hybridization sites generating signals from a specifically hybridized tag sequence using a digital readout (paragraphs 0011 and 0045), wherein the readout is digital, based on fluorescence signal intensities (paragraph 0038), wherein the intensities are measured using a scanner and software (i.e., the claimed processing circuitry; paragraph 0068). Tanabe also teaches counting and determination of concentration (paragraph 0148).  Thus, it would have been obvious to have determined target concentrations of the targets based on the number of different tag sequences bound to the substrate by counting.
While Macevicz also teaches measuring expression values (paragraph 0047), and while Tanabe teaches threshold values (paragraph 0155), neither Macevicz nor Tanabe teach comparing counts to a threshold value to indicate a disease.
However, Alarcon et al teach a method wherein microarray hybridization data (paragraph 0140) is used with expression profiling, wherein threshold values are utilized so to indicate presence of a disease of response to a treatment, which has the added advantage of guiding treatment selection for a patient, including treatments not known or expected to be useful for a specific disease (paragraph 0124 and Abstract).  Thus, Alarcon et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Macevicz and Tanabe with the teachings of Alarcon et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of guiding selection of treatment for a disease, including treatments not known or expected to be useful for a specific disease, as explicitly taught by Alarcon et al (paragraph 0124 and Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Alarcon et al could have been applied to the method of Macevicz and Tanabe with predictable results because the known techniques of Alarcon et al predictably result in microarray techniques useful for studying diseases.

Prior Art
9.	The prior art of Agan et al (U.S. Patent Application Publication No. UC 2011/0183856 A1, published 28 July 2011) is hereby made of record, but is not relied upon for any rejection at this time.
	Agan et al teach detection of fluorescence intensities (paragraph 0024), washing of microarrays (i.e., gene chips; paragraph 0027), disease diagnosis (Abstract), and using thresholds to reduce noise (paragraph 0642).
Response to Arguments
10.	Applicant's arguments filed 13 September 2022 (hereafter the “Remarks”) have been fully considered but are moot in view of the new rejections necessitated by the amendments.
Conclusion
11.	No claim is allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634